Robinson, J.
(dissenting). No opinion of the court should ever be written with the appearance of cynical indifference to the cause of right and justice. If we must sustain plunder and theft it should be done with tears of regret. Hence, from the majority opinion I do-most strenuously dissent, and hope that on a proper petition for rehearing a better opinion may prevail.
The case presents an appeal by Portal City School District from a judgment against it for $5,000, the balance due on a just and honest contract for the erection of a schoolhouse. In 1913 the schoolhouse was erected and accepted by the district, and though the contract price was $24,000 it appears and is conceded that the schoolhouse is worth $30,000. It is just the building that the city needed and demanded. The defense is on the constitutional provision which limits the debt of a school district to 5 per cent of the assessed valuation of its taxable property. § 183. The purpose of the Constitution was to fix the debt limit at 5 per cent of the true and full value of all taxable property, because under the Constitution and the law it is provided that all property must be assessed at its true and full value. But in the year 1913 there was no such assessment in the city of Portal, nor in Burke county, nor in any other county of the state. All the taxable property was assessed at about 20 per cent of its true and full value. Hence, by sticking to the letter of the Constitution and disregarding its spirit and purpose the court does hold, in effect, that by assessing property at 20 per cent of its true value the debt limit was reduced to 1 per cent of the real value, that under such assessment the debt limit did not permit a contract to pay for a schoolhouse any sum in excess of $19,000. Such was the decision of the court in a suit against the district by one Anderson. 32 N. D. 413, L.R.A.1917E, 428, 156 N. W. 54, Ann. Cas. 1918A, 506. The decision was grossly erroneous and inequitable and unjust. The cause of it was that both the court and counsel wholly overlooked two cardinal points: (1) That a court of equity should never exercise its equitable jurisdiction or grant an injunction for the purpose of doing wrong and iniquity; (2) that, in truth, the contract to pay $24,000 did not exceed the debt limit. It did not exceed 2 per cent on the real value of the taxable property of the district. In the Anderson suit both the court and counsel overlooked the patent fact that the property had been assessed at only a small part, of its full and true *259value, and that the real purpose of the Constitution was to limit the debt of a school district to 5 per cent of the true and full value of its taxable property. The Constitution is hot a mockery, and it did not anticipate a mock assessment.
In this case, under a proper complaint, it should have been proven, if not conceded, that in 1913 the total of all debts contracted by Portal City School District did not exceed 1 or 2 per cent of the true and full value of its taxable property, or the court should have taken notice of that fact though it is not alleged in the complaint.
Portal City is a place of no small importance. It is on the Soo Bailway and on the northern boundary line of Burke county and on the international boundary line. In 1913 it was incorporated with a population of 568. Its assessed valuation was $165,000. Its real valuation was over $600,000. In 1913 the average assessed valuation of land was as follows: In Burke county, per acre, $3.50; Cass county, $1.50; Grand Forks county, $6.50; Golden Yalley county, $3.25; Bansom county, $5; Bichland county, $6. In the cities and villages all property was assessed at no more than 20 per cent of its value. As the complaint does not show the character of the assessment and the true value of the property it is radically defective. But under the statute a pleading may be amended at any time before the trial, or during the trial, or on an appeal. A defective pleading does not justify any court in trampling on justice or in aiding or abetting a robbery. It is the business and the duty of this court to correct its own blunders and the blunders of counsel, and to vindicate the cause of justice. And it is time for the court to cease building error upon error by following erroneous and blundering decisions. It is time to teach the city of Portal that its children should not be educated in a $30,000 schoolhouse secured in whole or in part by legal theft. The city is old enough and rich enough to be honest and to give unto Csesar that which is Caesar’s. The plaintiff is honestly and justly entitled to recover the balance due for the erection of the schoolhouse, and the judgment for the same should he affirmed. If not, then the case should be remanded, with directions to amend the pleadings and to submit evidence and findings on the true and full value of all the taxable property of the Portal City School District in the year 1913. .And as the facts above stated are confessedly true, on such an amendment and such additional evidence *260tbc judgment should of necessity be the same as that from which the appeal has been taken. Hence, there is no cause for reversing the judgment in order to go through the formal matter of reinstating it on correct pleadings and evidence.